DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on May 27, 2022 to the non-final Office action of February 28, 2022 is acknowledged. The Office action on the currently pending claims 1 and 3-8 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 2006/087173 of record cited in the IDS with English translation) in view of Yamamoto (US 2019/0221906), Fukada et al. (US 2009/0084602), Abe et al. (US 2015/0076685), and Mukohata (US 2019/0176448).
Regarding claim 1, Sasaki discloses (Figs.1-3)1 a relay unit (11) housed in a case (12), the relay unit comprising: a first bus bar (24); a relay (13) that is electrically connected to the first bus bar; and a device cover (45) that covers the first bus bar and the relay (45 covers 11 and 13), wherein the device cover includes an upper member (32) which has a box shape (32 has a box shape) with an upper end (end of 32 opposite to the opening in 32) closed and with an opening (opening in 32) formed at a lower end (end of 32 where the opening in 32 is located), and a lower member (25) which is combined with the upper member in a manner (manner in which 25 is combined with 32 to close the opening in 32) to close the opening of the upper member, and the first bus bar is connected to the lower member in a manner ([0012]: manner in which 24 transfers heat to 25 through 39) to allow transfer of heat, via a first inner heat conductive sheet (39) placed between the first bus bar and the lower member (39 is between 24 and 25).
Sasaki fails to explicitly disclose a relay unit housed in a battery case, the lower member is formed from a resin having a higher heat conductive property than the upper member, and the first inner heat conductive sheet is an electrically insulating resin sheet having a lower surface hardness than the lower member, the relay unit further comprises an outer heat conductive sheet that is placed at a lower side of the lower member, wherein the first bus bar is connected to the outer heat conductive sheet in a manner to allow transfer of heat, via the first inner heat conductive sheet and the lower member, and the outer heat conductive sheet is a resin sheet having a lower surface hardness than the lower member.
However, Yamamoto teaches (Fig.1) a relay unit (3 and 4, [0089]) housed in a battery case (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yamamoto to modify Sasaki such that the case of Sasaki is a battery case that houses the relay unit in order to provide a battery case assembly that provides great heat dissipation capabilities (i.e. better ensure that the first bus bar does not overheat) for the relay unit as disclosed by Sasaki (See [0034] of Translation).
However, the above combination would still fail to explicitly disclose the lower member is formed from a resin having a higher heat conductive property than the upper member, and the first inner heat conductive sheet is an electrically insulating resin sheet having a lower surface hardness than the lower member, the relay unit further comprises an outer heat conductive sheet that is placed at a lower side of the lower member, wherein the first bus bar is connected to the outer heat conductive sheet in a manner to allow transfer of heat, via the first inner heat conductive sheet and the lower member, and the outer heat conductive sheet is a resin sheet having a lower surface hardness than the lower member.
However, Fukada teaches (Figs.1) the lower member (2) is formed from a resin ([0041]: nylon resin) having a higher heat conductive property (nylon resin has a higher heat conductive property than that of polybutylene terephthalate, as described in [0050] of Applicant’s specification) than the upper member (5) ([0041]: the lower member 2 and upper member 5 can be made out of any of the listed materials including as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Fukada to modify Sasaki in view of Yamamoto such that the lower member is formed from nylon resin and the upper member is formed from polybutylene terephthalate in order to form the lower member of a material with high stiffness and heat conduction to serve as a stable base for mounting the relay on and to dissipate heat from the relay through the device cover.
However, the above combination would still fail to explicitly disclose the first inner heat conductive sheet is an electrically insulating resin sheet having a lower surface hardness than the lower member, the relay unit further comprises an outer heat conductive sheet that is placed at a lower side of the lower member, wherein the first bus bar is connected to the outer heat conductive sheet in a manner to allow transfer of heat, via the first inner heat conductive sheet and the lower member, and the outer heat conductive sheet is a resin sheet having a lower surface hardness than the lower member.
However, Abe teaches (Fig.6) an outer heat conductive sheet (102) that is placed at a lower side (side of 2 facing 102 where lower is defined when rotating Fig.6 180 degrees) of the lower member (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Abe to modify Sasaki in view of Yamamoto, and Fukada such that an outer heat conductive sheet is placed at a lower side of the lower member such that it contacts the battery case, and thus connecting the outer heat conductive sheet to the first bus bar and lower member to allow the transfer of heat via the first inner heat conductive sheet and the lower member, as claimed, in order to optimize heat transfer (i.e., the outer heat conductive sheet will increase the thermal contact between the lower member and the battery case) from the lower member to the battery case.
However, the above combination would still fail to explicitly disclose the first inner heat conductive sheet is an electrically insulating resin sheet having a lower surface hardness than the lower member, and the outer heat conductive sheet is a resin sheet having a lower surface hardness than the lower member.
However, Mukohata teaches (Figs.1-2) the heat conductive sheet (7) is an electrically insulating resin sheet ([0053]: resin using acrylic rubber is electrically insulating and heat conductive) having a lower surface hardness (surface hardness of resin using acrylic rubber is lower than 4 made of [0002]:copper, surface hardness of resin using acrylic rubber is also lower than the nylon resin of Sasaki as modified by Fukada) than the lower member (4, 4 is lower when rotating Fig.2 180 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mukohata to modify Sasaki in view of Yamamoto, Fukada, and Abe such that the first inner heat conductive sheet is an electrically insulating resin sheet and the outer inner heat conductive sheet is a resin sheet where both the inner heat conductive sheet and the outer heat conductive sheet both have a lower surface hardness than the lower member in order to ensure the first bus bar is properly insulated from the lower member, and thus better prevent any leakage current from occurring, and a lower surface hardness correlates to more flexibility thus providing an improved thermal contact (i.e., the more flexible the material is, the better it can fill in the thermal gaps between the two components).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Yamamoto, Fukada, Abe, and Mukohata as applied to claim 1 above, and further in view of Kita (US 2005/0111166).
Regarding claim 4, Sasaki as modified by Yamamoto, Fukuda, Mukohata, and Abe discloses a sheet protection wall (Sasaki: 18) which protrudes to a lower side is formed on a portion (Sasaki: Fig.3, portion of lower surface of 25), of the lower surface of the lower member, opposing at least a part of an outer circumferential surface (Abe: outer perimeter surface of 102, since the housing 15 is cylindrical, when the outer heat conductive sheet of Abe is inserted on the bottom side/surface of the housing of 15, as modified above, the outer heat conductive sheet will have a circular shape, and will thus have an outer circumferential surface that opposes the sheet protection wall 18 provided on the housing 15 of Sasaki) of the outer heat conductive sheet (Abe: 102, as modified in claim 1 above).
Sasaki in view of Yamamoto, Fukada, Abe, and Mukohata fails to explicitly disclose the outer heat conductive sheet is adhered to the lower surface of the lower member.
However, Kita teaches (Fig.5) the sheet ([0093]: insulation plate) is adhered to the surface (surface of 7 where the insulation plate is adhered) of the lower member (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kita to modify Sasaki in view of Yamamoto, Fukada, Abe, and Mukohata such that an electrically insulating adhesive adheres the outer heat conductive sheet to the lower surface of the lower member in order to further electrically insulate the bus bar from the outside of the device cover and thus better prevent any leakage current from occurring due to an increased number of insulating materials being provided between the bus bar and device cover.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Yamamoto, Fukada, Abe, Mukohata, and Kita as applied to claim 4 above, and further in view of Wu et al. (US 2007/0217161)
Regarding claim 5, Sasaki discloses the sheet protection wall is formed in a rectangular or square cross section (Fig.3: cross section of 18 is rectangular) to surround a space (space between the two 18’s is surrounded by at least two sides by 18).
Sasaki in view of Yamamoto, Fukada, Abe, Mukohata, and Kita discloses the outer heat conductive sheet has a rectangular or square shape when viewed from one side in a thickness direction, the sheet protection wall is formed in a rectangular or square cross section to surround the outer heat conductive sheet, and a height of the sheet protection wall is larger than a thickness of the outer heat conductive sheet.
However, Abe further teaches the outer heat conductive sheet has a rectangular or square shape (102 has a rectangular shape in a thickness direction) when viewed from one side in a thickness direction (vertical direction when viewing Fig.6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Abe to modify Sasaki in view of Yamamoto, Fukada, Abe, Mukohata, and Kita such that the outer heat conductive sheet has a rectangular shape when viewed from one side in a thickness direction such that the sheet protection wall surrounds the outer heat conductive sheet, as claimed, in order to match the flat surface of the lower member and transfer heat evenly across the outer heat conductive sheet and thus achieve the optimized heat transfer as discussed in claim 1 above.
However, the above combination would still fail to explicitly disclose a height of the sheet protection wall is larger than a thickness of the outer heat conductive sheet.
However, Wu teaches (Figs.1-3) a height (height of 106) of the sheet protection wall (100) is larger than a thickness (thickness of 300 in the height direction) of the heat conductive sheet (300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wu to modify Sasaki in view of Yamamoto, Fukada, Mukohata, Abe, and Kita such that a height of the sheet protection wall is larger than a thickness of the outer heat conductive sheet in order to protect the outer heat conductive sheet from direct physical contact with an outer support surface (i.e., and thus better prevent unwanted heat from being transferred to the outer heat conductive sheet from the outer support surface).
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as respectively recited in the combined subject matter of claims 1 and 3, or as respectively recited in the combined subject matter of claims 1, 4 and 6 for the reasons provided in the non-final Office action of February 28, 2022.
Claims 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 7 and 8, and at least in part, because claims 7 and 8 respectively recite the allowable subject matter of claims 3 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments filed May 27, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “the objective for providing the outer heat conductive sheet differs between Abe and amended claim 1 of the present application” because “the direction of heat transfer is opposite between Abe and amended claim 1 of the present application”, the Office respectfully disagrees because the shared objective/motivation between Abe and amended claim 1 of the present application is to improve heat transfer by increasing thermal contact and reducing thermal resistance instead of defining an explicit direction of the transfer of heat. Nonetheless, the direction of the transfer of heat does not change the fundamental operation of the outer heat conductive sheet, and the benefit outlined above would still be achieved (i.e., achieve a predictable result by incorporating a prior art element as outlined in MPEP § 2143).
Regarding Applicant’s argument that “none of Sasaki, Yamamoto, Fukada, Mukohata, Abe, Kita, or Wu teach or suggest that “the outer heat conductive sheet is a resin sheet having a lower surface hardness than the lower member,” as recited in amended independent claim 1.”, the Office respectfully disagrees because Applicant’s argument is believed to be conclusory. However, Mukohata teaches a heat conductive sheet is a resin sheet having a lower surface hardness than the lower member in order to ensure the first bus bar is properly insulated from the lower member, and thus better prevent any leakage current from occurring in addition to providing improved thermal contact (see rejection above).
For the reasons provided above, it is believed that the Sasaki reference in view of the Yamamoto reference, the Fukada reference, the Abe reference, and the Mukohata reference does teach the aforementioned limitations of claim 1, and the rejection above using the Sasaki reference in view of the Yamamoto reference, the Fukada reference, the Abe reference, and the Mukohata reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: upper and lower refers to Figs.1-3 when rotated 90 degrees in the clockwise direction.